In an action to foreclose a mortgage on real property, William L. Kluender appeals from an order of the Supreme Court, Queens County (Milano, J.), dated July 10, 1997, which denied his motion to set aside the foreclosure sale of the subject property.
Ordered that the order is affirmed, with costs.
While this Court may exercise its equitable powers to set aside a judicial sale where fraud, collusion, mistake, or misconduct casts suspicion on the fairness of the sale (see, Crossland Mtge. Corp. v Frankel, 192 AD2d 571; Long Is. Sav. Bank v Valiquette, 183 AD2d 877), equitable intervention is not warranted on the facts presented here (see, Guardian Loan Co. v Early, 47 NY2d 515, 521; Crossland Mtge. Corp. v Frankel, supra). Accordingly, the Supreme Court properly denied the appellant’s- motion to vacate the foreclosure sale.
The appellant’s remaining contentions are either without merit or do not require reversal. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.